Citation Nr: 1724973	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a bilateral hand disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a bilateral hand disorder

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist.

7.  Entitlement to a disability rating in excess of 20 percent for a back disability.

8.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the lower left extremity.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).

			
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1974 and from August 1980 to September 1989.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana made in March 2010, May 2013, June 2013, and January 2014.

The issues of entitlement to service connection for increased disability ratings for a low back disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied in an unappealed July 2007 rating decision.
2.  Evidence received since the July 2007 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disability.

3.  Service connection for a left knee disorder was denied in an unappealed June 1990 rating decision.

4.  Evidence received since the June 1990 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's left knee claim.

5.  A medical nexus exists between a current left knee disorder and an in-service incurrence.

6.  Service connection for a bilateral hand disorder was denied in an unappealed June 1990 rating decision.

7.  Evidence received since the June 1990 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

8.  A current bilateral hand disorder to include carpal tunnel syndrome is proximately due to a previously service-connected thyroid condition.

9.  An additional disability to the right wrist was not caused by negligent VA health care; and the additional disability was not unforeseeable.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.104 (2007).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for a right knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  The June 1990 rating decision that denied service connection for a left knee disability is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1989).

4.  The criteria for reopening the Veteran's previously denied claim of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

6.  The June 1990 rating decision that denied service connection for a bilateral hand disorder is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1989).

7.  The criteria for reopening the Veteran's previously denied claim of service connection for a bilateral hand disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The criteria for service connection for a bilateral hand disorder to include carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

9.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations and medical opinions (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


New and Material Evidence

The Veteran has submitted multiple claims to reopen previously denied claims for service connection.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Right Knee

At issue is whether the Veteran has submitted new and material evidence sufficient to reopen the Veteran's claim for service connection for a right knee disorder.  The Board finds that the Veteran has not submitted evidence sufficient to reopen her claim.

The RO originally denied the Veteran service connection for a right knee disorder in July 2007.  The decision became final after the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in June 2009, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen the Veteran's claim..  The Veteran appealed.

The evidence contained within the record at the time of the July 2007 rating decision included the Veteran's service treatment records, her VA treatment records prior to July 2007, statements from the Veteran, and a February 2007 VA examination.  The Veteran's service treatment records were silent for reports of or treatment for an in-service incurrence, and the Veteran's right knee was consistently evaluated as normal during multiple medical examinations over the course of her periods of service.  The Veteran's treatment records after separation from service indicated that the Veteran sought treatment for her right knee and was eventually diagnosed with a right knee disorder more than one year after separation from service.  The Veteran underwent a VA examination in July 2007, which did not establish a medical nexus linking a current disability right knee disability to a period of service.

In the July 2007 rating decision, the RO denied the Veteran's claim, because the Veteran's service treatment records did not memorialize and in-service incurrence of a right knee disability; a medical nexus had not been established linking a current disability to a period of service; and a right knee disability did not begin to manifest within one year of separation of service.  

Since the July 2007 rating decision, the Veteran has submitted written statements, oral testimony, and private treatment records.  Additionally, more VA treatment records have also been submitted since the July 2007 rating decision.  The Veteran was also provided additional VA medical opinions and specialist opinions exploring other potential theories of service connection including as secondary to her thyroiditis or as a result of weight gain caused by thyroiditis.  Nevertheless, none of these additional examinations or medical opinions exploring these additional theories of service connection positively indicated that the Veteran's right knee disorder was related to a period of service or caused directly or indirectly by any previously service-connected disability.

The Veteran testified at a personal hearing in November 2015, indicating that she had undergone injections of her right knee after separation from service, and asserting that she would eventually need a knee replacement of her right knee.  The Veteran conceded that she did not injure her right knee in service, but she felt that her current disability was due to the running, jumping, and other physical activities she performed during her periods of service.   See Transcript.

The evidence submitted since the July 2007 rating decision is not sufficient to reopen the Veteran's claim.  The evidence taken into consideration during the July 2007 rating decision contained medical evidence and lay evidence that the Veteran was manifesting a right knee disorder, but the evidence did not establish a medical nexus to an in-service incurrence.  The evidence submitted since the July 2007 rating decision also contains medical and lay evidence indicating that the Veteran continues to experience a right knee disorder, but, unfortunately, it does not establish a medical nexus to an in-service incurrence, and it was known at the time of the previous denial that the Veteran had a right knee disability.  The new evidence also explores alternative theories of service connection to include as secondary to other previously service-connected disabilities, but ultimately competent medical opinions of record rejected these alternate theories.  Thus  - although the evidence submitted since the July 2007 rating decision was not previously considered by VA - the evidence is ultimately cumulative of facts that were previously in evidence at the time of the July 2007 rating decision and does not rebut any material finding of fact of the July 2007 rating decision.  As such, the evidence submitted since the July 2007 rating decision is not new and material and do not give rise to a substantial likelihood of substantiating the Veteran's claim, and the Veteran's claim to reopen a claim for service connection for a right knee disorder is denied.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since 1996 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 


Left Knee

At issue is whether the Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for a left knee disorder.  The Board finds that the Veteran has submitted new and material evidence, and , therefore, the Veteran's claim for service connection for a left knee disorder is deemed reopened.

The RO originally denied the Veteran service connection for a bilateral hand condition in June 1990.  The decision became final after the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in May 2013, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen her claim..  The Veteran appealed.

In the June 1990 rating decision, the RO denied the Veteran's claim, because there was no evidence of  a diagnosis of a left knee disability.  Since the rating decision, a VA medical opinion has been submitted into evidence indicating that the Veteran has a left knee disability that is related to a period of service.  This new evidence is deemed to be credible in the context of the claim for new and material evidence, because it is within the competency of the expert's opinion.  Therefore, the evidence submitted since the last final denial is new and material and leads to a substantial likelihood of that the Veteran can substantiate her claim.  Accordingly, the Veteran's claim for service connection for a left knee condition is deemed reopened.

Next the Board must turn its attention to whether the Veteran is entitled to service connection for a left knee disorder.  The Veteran was provided a medical opinion from a VA rheumatologist in February 2017.  The rheumatologist found that the Veteran had a current left knee disability, and opined that it was at least as likely as not (50 percent or greater) that a medical nexus exists between that diagnosis and an in-service left knee injury.  As such, service connection for a left knee disorder is granted.


Hands

At issue is whether the Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for a bilateral hand disorder.  The Board finds that the Veteran has submitted new and material evidence, and , therefore, her claim for service connection for a bilateral hand disorder is deemed reopened.

The RO originally denied the Veteran service connection for a bilateral hand condition in June 1990.  The decision became final after the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in June 2013, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen her claim..  The Veteran appealed.

In the June 1990 rating decision, the RO denied the Veteran's claim, because there was no evidence of  a diagnosis of a bilateral hand disorder.  The Veteran subsequently submitted treatment records demonstrating a current diagnosis of a bilateral hand disorder.  The evidence submitted since the last final denial is new and material and leads to a substantial likelihood of that the Veteran can substantiate her claim.  Accordingly, the Veteran's claim for service connection for a bilateral hand condition is reopened.

Next the Board must turn its attention to whether the Veteran is entitled to service connection for a bilateral hand disorder.  Additionally, the Veteran was provided a VA medical opinion from a VA specialist in May 2017 which indicated that the Veteran had carpal tunnel syndrome in her left hand proximately due to her previously service-connected thyroid condition; because pertinent medical literature indicates that thyroid conditions increase the chance of developing carpal tunnel syndrome by 70 percent.  As such, entitlement to service connection for a left hand disorder is granted.  

The May 2017 VA specialist did not opine that the Veteran's right hand condition was proximately due to her thyroiditis.  Nevertheless, the Veteran a March 2010 VA examination indicated that the Veteran underwent a carpal tunnel release of the right hand, but that she continued to manifest symptoms after the procedure.  Therefore, the Board finds that it is at least as likely as not that the Veteran continues to manifest carpal tunnel syndrome of her right hand.  Furthermore, the Board finds that the Veteran's right hand disability is proximately due to her thyroid condition, because, as previously noted in May 2017, a VA specialist indicated that her thyroid condition increased the chances of carpal tunnel syndrome by 70 percent.  As such, entitlement to service connection for a right hand disorder is granted as well.

1151

At issue is whether the Veteran is entitled to compensation under the provisions of 38 USC § 1151 for De Quervain's tenosynovitis with superficial radial nerve neuritis and carpal tunnel syndrome of the right upper extremity due to medical treatment by VA.  The weight of the evidence indicates that the Veteran is not.

The Veteran testified at a personal hearing before the Board in November 2015, and a transcript of the hearing is contained within the claims file.  The Veteran reported that she was diagnosed with De Quervain's tenosynovitis, and that she was initially treated with two injections.  The Veteran indicated that subsequently she underwent wrist surgery.  According to the Veteran, the surgeon had to remove a section of her nerve that was imbedded in scar tissue.  The Veteran theorized during the hearing that the injections she received prior to the surgery caused the scar tissue which in turn necessitated the removal of the portion of her nerve from the scar tissue.  See Transcript, pp 3-11.

The Veteran first sought treatment for her right upper extremity in April 2008, and she was diagnosed with De Quervain's tenosynovitis.  The Veteran was initially treated with medication and a wrist brace.  After the pain continued, the Veteran received three injections in the right wrist; two from the VA and one from a private care provider.  The pain continued, and the Veteran had surgery in February 2009.  
The Veteran underwent a VA examination in March 2010 at which she reported experiencing pain in her upper right extremity from her right wrist up to her thumb as well as constant numbness in her right hand.  Range of motion testing revealed that range of motion was baseline for the Veteran, and that there was no significant pain on motion.  Additionally, there was no significant muscle atrophy, but there was a decreased sensation to a pinprick in the right thumb and index finger along the median distribution.  The examiner concluded that the Veteran did not have an additional disability as she presented with constant, severe pain, which was unimproved be either injections or surgery.

An independent medical opinion was obtained in March 2017.  The physician opined that it was not likely that the Veteran manifested any additional disability impacting her upper right extremity that was caused by VA treatment, because the Veteran's remaining discomfort and numbness were consistent with the results of her surgery; and the Veteran's wrist injections would not cause her wrist condition.

The weight of the evidence indicates that the Veteran is not entitled to compensation under the provisions of 38 USC § 1151.  A March 2017 independent medical opinion indicated that the Veteran's wrist injections cannot cause De Quervain's tenosynovitis.  Additionally, a March 2010 VA examiner opined that the Veteran did not manifest additional disability due to her wrist surgery, and the March 2017 independent medical opinion indicated that the Veteran's remaining symptoms were consistent with her wrist surgery; and, therefore, constituted an ostensibly reasonably foreseeable result of the surgery.  As such, the weight of the evidence indicates that the Veteran did not manifest additional disability due to her wrist injections or surgery, or, to the extent that her wrist surgery caused additional disability, the additional disability was a reasonably foreseeable result of her wrist surgery and was not shown to be the product of any negligence on the part of the VA medical professionals who provided the service.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a left knee disorder is deemed reopened.

New and material evidence having been received, the Veteran's claim for service connection for a bilateral hand condition is deemed reopened.

New and material evidence having not been received, the Veteran's claim to reopen a claim for service connection for a right knee disorder is not reopened.

Service connection for a left knee disorder is granted.

Service connection for a bilateral hand condition is granted.


REMAND

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a back disability and in excess of 10 percent for radiculopathy of her left lower extremity.  The Veteran's most recent VA spinal examination was conducted in August 2013, and since that time, she has alleged (such as in her May 2014 VA Form 9) that her back disability has increased in severity since her August 2013 VA examination.  As such, remand is necessary in order to provide the Veteran with an additional VA examination in order to determine the current severity of the Veteran's back disability and her radiculopathy.

TDIU is inextricably intertwined with the adjudication of the back claim and it is remanded as well.  It is noted that the RO denied the Veteran TDIU during a period of time when she was employed, but she has subsequently become unemployed.  The Veteran submitted a January 2015 letter from her previous employer, a physician, who wrote that the Veteran had to leave his employment due to medical issues.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA spinal examination in order to determine the current severity of her back disability and radiculopathy of the left lower extremity.

2.  Then, readjudicate the claims on appeal including TDIU.  If the benefits sought are not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


